 Case 1:20-cv-03010-BMC Document 29 Filed 04/30/21 Page 1 of 1 PageID #: 245




                                     MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP
                                     190 Willis Avenue, Mineola, NY 11501 • T. 516.747.0300
                                     www.meltzerlippe.com




Richard Howard, Esq.
Direct Dial: 516-747-0300 ext. 177
Email: RHoward@meltzerlippe.com
Facsimile 516-237-2893

                                                                 April 30, 2021

BY ECF
Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

          Re:        Reynoso et al v. Jack’s Eggs and Other Ingredients
                     Case No. 20-cv-3010
Your Honor:
        I write to enclose/attach the Defendants’ exhibits. If two hard copies are required, please
advise and I will FedEx them to your chambers. I also enclose/attach the Defendants’ proposed
jury charge and the Defendants’ proposed voir dire for the jurors. The Defendants’ witnesses are
as set forth in the pre-trial order, except that the night warehouse manager has, with the consent
of Plaintiffs’ counsel been substituted for the former warehouse manager.
       If anything more is required, please advise.                     Your consideration of the above is
appreciated.

                                                         Respectfully Submitted,
                                                         MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP


RMH/kc                                                   /s/ Richard M. Howard
                                                         Richard M. Howard
cc:       Clela Errington, Esq.
          Client




4814-4859-5943, v. 2
